 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANTWAINE BUTLER,                                   Case No. 1:19-cv-01087-DAD-BAM (PC)
12                        Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                         APPLICATION TO PROCEED IN FORMA
13            v.                                         PAUPERIS AS MOOT
                                                         (ECF No. 2)
14    B. JOHNSON,
                                                         ORDER VACATING FINDINGS AND
15                        Defendant.                     RECOMMENDATIONS REGARDING
                                                         PLAINTIFF’S APPLICATION TO PROCEED
16                                                       IN FORMA PAUPERIS
                                                         (ECF No. 5)
17

18           Plaintiff Antwaine Butler is a state prisoner currently proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on August 9, 2019. (ECF No.

20   1.)

21           On August 13, 2019, the undersigned issued findings and recommendations

22   recommending that Plaintiff’s application to proceed in forma pauperis be denied and that

23   Plaintiff be required to pay the $400.00 filing fee in full in order to proceed with this action.

24   (ECF No. 5.) The findings and recommendations were served on Plaintiff and contained notice

25   that any objections thereto were to be filed within fourteen (14) days after service. (Id. at 3.)

26   Plaintiff did not file any objections.

27           Instead, on October 1, 2019, Plaintiff paid the $400.00 filing fee in full.

28   ///
                                                         1
 1             Accordingly, the August 13, 2019 findings and recommendations, (ECF No. 5), are

 2   HEREBY VACATED, and Plaintiff’s application to proceed in forma pauperis, (ECF No. 2), is

 3   HEREBY DENIED as moot. Notwithstanding the payment of the filing fee, the Court is required

 4   to screen prisoner complaints. 28 U.S.C. § 1915A. Plaintiff’s complaint will be screened in due

 5   course.

 6
     IT IS SO ORDERED.
 7

 8      Dated:       October 2, 2019                         /s/ Barbara   A. McAuliffe          _
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
